Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 1 of 12




                                                          EXHIBIT 1
Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 2 of 12
Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 3 of 12
Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 4 of 12
Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 5 of 12
Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 6 of 12
Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 7 of 12
Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 8 of 12
Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 9 of 12
Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 10 of 12
Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 11 of 12
Case 1:18-cv-11477-ER Document 25-1 Filed 02/24/20 Page 12 of 12
